
	

115 HR 2781 : Ensuring Veteran Enterprise Participation in Strategic Sourcing Act
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2781
		IN THE SENATE OF THE UNITED STATES
		July 25, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to certify the sufficient participation of small
			 business concerns owned and controlled by veterans and small business
			 concerns owned by veterans with service-connected disabilities in
			 contracts under the Federal Strategic Sourcing Initiative, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Ensuring Veteran Enterprise Participation in Strategic Sourcing Act. 2.Secretary of Veterans Affairs certification of sufficient participation of small business concerns owned and controlled by veterans and small business concerns owned by veterans with service-connected disabilities in contracts under the Federal Strategic Sourcing Initiative (a)Certification requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate certification in writing that with respect to each contract (except for domestic delivery services) awarded under the Federal Strategic Sourcing Initiative (managed by the Office of Federal Procurement Policy) a sufficient number of small business concerns owned and controlled by veterans and a sufficient number of small business concerns owned and controlled by veterans with service-connected disabilities are represented within each category.
 (b)Insufficient representationIf the Secretary determines that the representation by small business concerns owned and controlled by veterans or small business concerns owned and controlled by veterans with service-connected disabilities within a category of the contracts awarded under such Federal Strategic Sourcing Initiative is not a sufficient number, the Secretary shall—
 (1)consult with the Administrator of the General Services Administration to increase the number of such concerns awarded contracts under such category; or
 (2)require the Department of Veterans Affairs to stop awarding orders under that category of the Initiative, effective on the date of such determination.
 (c)DefinitionsIn this section: (1)The terms small business concern owned and controlled by veterans and small business concern owned and controlled by veterans with service-connected disabilities have the meaning given such terms in section 8127(k) of title 38, United States Code.
 (2)The term category means— (A)a type of supply or service for which a suite of contracts has been established under the Federal Strategic Sourcing Initiative; or
 (B)any further subdivision or grouping within such a suite of contracts. (3)The term sufficient number, with respect to a type of business concern, means not fewer than two and enough to maximize the percentage of orders entered into by the Secretary with such business concerns, as determined by the Secretary.
				
	Passed the House of Representatives July 24, 2017.Karen L. Haas,Clerk
